Title: Arthur S. Brockenbrough’s Memorandum to Thomas Jefferson on Expense of Dormitory Gutters, [ca. 1 September 1819?]
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


					
						
							
								ca. 1 Sept. 1819
							
						
					
					Memorandum of the expence of one Range of dormitories
					done with wood—99. feet long—
					
					
						
							
								4972 feet heart pine Scantling @ 5$ =
							
							$248
							=60
							
							
						
						
							
								23–m. Shingles 22. In long @ 4$ =
							
							72
							
							
							
						
						
							
								timber for Do—@ $1.25100 pr. M.
							
							28
							 75
							
							
						
						
							
								hauling scantling 10. miles 18. days @ 5$ =
								
							
							90
							–
							
							
						
						
							
								hauling shingles 11. days @ 5$ =
							
							55
							.
							
							
						
						
							{
							38 Squares frameing Roof includeing guttering Joist @ 5.50100$ =
							}
							209
							–
							
							
						
						
							1008 feet Runing Shingling
								Ridges @
								20100
							201
							–60
							$904.
							
								
									95
									100
								
							
						
						
							
								difference between Sheet Iron & wood
							
							
							
							
							295.
							93
						
						
							
							
							
							$
							1200.
							88
						
						
							
								done with Sheet Iron
							
							
							
							
							
						
						
							
								2756 feet. heart pine scantling @ 5$ =
								
							
							137
							.80
							
							
						
						
							
								hauling scantling 10 miles 10. days @ 5$ =
							
							50
							
							
							
						
						
							
							
								38. Squares frameing Roof. @ 4$ =
							
							152
							
							
							
						
						
							{
							
								38. Squars. of Sheet Iron will Cost 18$ the Squar—
							
							}
							684
							
							
							
						
						
							{
							bending and putting on 38 Squars. of Sheet Iron at $4.66100 pr Square =
							}
							177
							– 8
							 $1200.
							88
						
					
				